November 8, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                             LETICIA B. LOYA, Appellant

NO. 14-10-00864-CV                         V.

                          MIGUEL ANGEL LOYA, Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, Miguel Angel Loya,
signed September 3, 2010, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

       We order appellee, Miguel Angel Loya, to pay all costs incurred in this appeal.
We further order this decision certified below for observance. We further order this
decision certified below for observance.